DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CHARGING STATION AND METHOD FOR OPERATING A CHARGING STATION INCLUDING AUTOMATICALLY CLOSING A FUSE.
Claim Objections
Claims 10, 14 and 15 are objected to because of the following informalities: 
 	In claim 10, line 10, it is not clear what is meant by “in this manner”.
 	In claim 14, it is not clear if the recitation “a time period” is referring to the “time period” recited in claim 10 or if it is referring to a separate time period. For examination purposes, the recitation “a time period” is interpreted as referring to a separate time period.
 	In claim 15, it is not clear if the recitation “the time period” is referring to “a time period” as recited in claim 10, or “a time period” as recited in claim 14. For examination purposes, the recitation “the time period” is interpreted as referring to “a time period” as recited in claim 14.  
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THOMPSON (US 2014/0211345).
 	Regarding claim 1, THOMPSON discloses a method for operating a charging station (2’, Figs. 4A-4B) for electric vehicles (4, Fig. B), comprising the steps of: 
 	- monitoring a switching state (“interlock” as disclosed in ¶ 0055 and 0062) of at least one fuse (44, Fig. 4A; it is noted the instant specification discloses the fuse is a “load safety switch” in ¶ 0035) arranged between a grid connection (input to 6’, Fig. 4A) and a charging cable connection (charging cable connected to 32 in Fig. 4B; “EV cable” in ¶ 0060); and 
 	- monitoring, with the aid of a contact state, a connection to and a separation from the charging cable connection by a charging cable (¶ 0055: connection is monitored via pilot signal; “EV cable” in ¶ 0060), 
 	- detecting with the aid of the monitored switching state an opening of the fuse occurring during a connection of the charging cable to the charging cable connection (¶ 0055, 0073: opening occurs during one of the fault conditions shown in TABLE 1, e.g., Pilot error or overcurrent conditions); and 

 	Regarding claim 2, THOMPSON discloses the contact state is monitored via a pilot signal on an electric connection of the cable and/or the contact state is monitored by a measurement of an ohmic resistor arranged in the cable (¶ 0055, 0073: pilot signal is monitored).
 	Regarding claim 3, THOMPSON discloses the fuse comprises at least one load switch and/or a fault current switch (44 in Fig. 4A controls current to the load 4 and can be considered a “load switch” within the broadest reasonable interpretation).
	Regarding claim 6, THOMPSON discloses the fuse is closed autonomously in the charging station irrespective of a communication with a control centre arranged spatially remote (¶ 0051, 0142, 0169: control is possible without communicating with a remote control center).
	Regarding claim 8, THOMPSON discloses the grid connection is multi-phase and in the case of a detected opening of a fuse on one of the phases following the detected separation of the charging cable from the charging cable connection, the method further comprises autonomously closing the fuses of all phases (¶ 0026, 0068, 0101; Figure 3 shows the 3 phases A, B, and C).
	Regarding claim 9, THOMPSON discloses following autonomous closure of the fuse, the method further comprises monitoring switching state of the fuse and in the case of an opening of the fuse without a detected connection of the charging cable to the charging cable connection (¶ 0063), transmitting an interruption signal to a spatially remote control centre (¶ 0132).
Regarding claim 11, THOMPSON discloses determining a number of detected openings within an interval and, when a maximum number is exceeded, preventing the autonomous closure (see 220, Fig. 6 and corresponding disclosure; ¶ 0093).
	Regarding claim 12, THOMPSON discloses a charging station (2’, Figs. 4A-4B) for electric vehicles (4, Fig. B), comprising: 
 	- a monitoring device configured to monitor a switching state (“interlock” as disclosed in ¶ 0055 and 0062) of at least one fuse (44, Fig. 4A; it is noted the instant specification discloses the fuse is a “load safety switch” in ¶ 0035) arranged between a grid connection (input to 6’, Fig. 4A) and a charging cable connection (charging cable connected to 32 in Fig. 4B; “EV cable” in ¶ 0060); and 
 	- a detection device configured to detect a contact state of a charging cable at the charging cable connection (¶ 0055: connection is monitored via pilot signal; “EV cable” in ¶ 0060), 
 	wherein an evaluation device is configured to detect an opening of the fuse occurring during a connection of the charging cable to the charging cable connection with the aid of the monitored switching state (¶ 0055, 0073: opening occurs during one of the fault conditions shown in TABLE 1, e.g., Pilot error or overcurrent conditions); and 
 	- wherein a switching device is configured to autonomously close the fuse in the case of an opening of the fuse detected by the evaluation device after a detected separation of the charging cable from the charging cable connection (¶ 0070-0071: unplugging the vehicle clears the fault; ¶ 0076-0081: fault is reset).
 	Regarding claim 13, THOMPSON discloses the fuse is configured to detect an electrical fault at least at the charging cable connection and to switch an electrical connection between the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON as applied to claims 1-3, 6, 8, 9, and 11-13 above, and further in view of DESBOIS (US 2014/0111013).
 	Regarding claim 4, THOMPSON discloses the method as applied to claim 1 but fails to disclose in the case of a previously detected opening, the method further comprises recording a temperature in or at the fuse. DESBOIS discloses in the case of a previously detected opening, the method further comprises recording a temperature in or at the fuse (¶ 0055). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include recording the temperature in or at the fuse in order to prevent excessive temperatures at the fuse and therefore provide increased protection and/or safety for the charging station.
 	Regarding claim 5, THOMPSON as modified by DESBOIS discloses when a maximum temperature is exceeded, the method further comprises: - preventing the autonomous closure; and/or - waiting a certain time until autonomous closure; and/or - reducing a charging capacity for a charging operation with respect to a standard charging capacity after the autonomous closure (DESBOIS, ¶ 0055).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON as applied to claims 1-3, 6, 8, 9, and 11-13 above, and further in view of ALBERTSON (US 2014/0103878).
	Regarding claim 7, THOMPSON discloses the method as applied to claim 1 but fails to disclose closing the fuse with the aid of a motorised actuator. ALBERTSON discloses closing the fuse with the aid of a motorised actuator (¶ 0070). It would have been obvious to one of .
Allowable Subject Matter
Claims 10, 14, and 15 are allowed (subject to claim objections).
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 10, the prior art fails to disclose “determining a time period between a detected separation of the charging cable from the charging cable connection and the autonomous closure of the fuse in particular the time period becomes constantly longer, depending on the number of the detected openings within an interval” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. Claims 14 and 15 are dependent from claim 10 and are therefore allowable for the same reasons as independent claim 10. 
Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
 	Regarding the objection to the title, please see the suggested title above, which is more clearly indicative of the invention.
 	In response to arguments on page 8 of the remarks that THOMPSON does not disclose “at least one fuse”, the present application clearly states in paragraph 0035 that the fuse comprises a “load safety switch”, and that is how the term is being interpreted. Since the present application discloses the fuse is a “load safety switch”, the term is not interpreted based on its “ordinary and customary meaning” as argued by Applicant. 
 	In response to arguments on pages 8 and 9 of the remarks that THOMPSON does not disclose monitoring a connection to and a separation from the charging cable connection by a 
 	In response to arguments on pages 9 and 10 of the remarks that THOMPSON does not detect an opening of the fuse, it is submitted that THOMPSON discloses detecting an opening of the fuse at least in paragraphs 0073 and 0076-0081, wherein the relay will trip under certain fault conditions, and thus detection of the opening of the fuse is implied when monitoring for fault conditions. For example, paragraph 0076 discloses “it is determined if the circuit breaker is tripped” and “it is determined if there is a fault state”; paragraph 0078 discloses “if it is determined that there is a fault state”; and paragraph 0080 discloses “if there is a temporary fault state”. Therefore, it is submitted that THOMPSON discloses detecting an opening of the fuse within the broadest reasonable interpretation. 
 	In response to arguments on pages 10-11 of the remarks that THOMPSON does not disclose automatically closing the fuse, Applicant does not address the portions of THOMPSON cited in the rejection to teach these recitations. In particular, paragraphs 0070-0071 discloses “unplugging the load (e.g., the EV 4) also clears a lockout and clears a temporary fault”. It is maintained that THOMPSON discloses automatically closing the fuse as described above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        5/22/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 22, 2021